George, J.
No error of law is complained of, and the judgment of the mayor, finding the defendant guilty, is supported by direct evidence, and has been approved by the judge of the superior court. This court will not interfere with the judgment, although the credibility of the witness sworn for the city is attacked by more than one witness. Combs v. Carrollton, 17 Ga. App. 328 (86 S. E. 738); Rice v. Eatonton, 15 Ga. App. 505 (83 S. E. 868).

Judgment affirmed.


Wade, C. J., amd Lulce, J., eoneur.

Certiorari; from Greene superior court—Judge Park. November 4, 1916.
J. 0. Faust, for plaintiff in error. Noel P. Park, contra.